Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9  is rejected under 35 U.S.C. 102(a)(2) as being  anticipated by Choi et al (PG-PUB# 2014/0176171 A1).
As to claim 9, Choi et al disclose an electrical connection device for use in measuring electrical characteristics of an inspection object (10) as shown in figures 1-2 having  a plurality of probes (153) in which distal end portions contact the inspection object (10)  during measurement; an electrode substrate (120) having electrode pads (conductors within the substrate (120) arranged thereon; and a space transformer (141)  comprising: a first main surface (bottom surface)  facing the plurality of probes (153) ; a second main surface (top surface)  facing the electrode substrate (130) ; wiring patterns (151)  formed on the first main surface to electrically connect proximal end portions of the plurality of probes; and Appl. No. 16/604,544 Reply to Office Action of March 2, 2021a plurality of connection wirings (143) connecting the plurality of probes (153) to the electrode pads of the electrode substrate, each of the connection wirings (143) electrically connected between a respective one of the wiring patterns (153)  and a respective one of the electrode pads, wherein 
Claims 1-8 are allowed since the prior art does not disclose An electrical connection device for use in measuring electrical characteristics of an inspection object, comprising: a plurality of probes in which distal end portions contact the inspection object during measurement; and a space transformer including An electrical connection device for use in measuring electrical characteristics of an inspection object, comprising: a plurality of probes in which distal end portions contact the inspection object during measurement; and a space transformer including a plurality of connection wirings, each having a first terminal arranged on a first main surface of the space transformer, and each having a second terminal exposed relative to a second main surface of the space transformer, the first terminal connected to a proximal end portion of at least one of the plurality of probes; and a short-circuit wiring pattern formed on the first main surface, the short-circuit wiring pattern electrically connecting proximal end portions of at least two of the plurality of probes to a common one of the plurality of connection wirings, such that during measurement the at least two of the plurality of probes are set at a same voltage potential using the common one of the plurality of connection wirings as recited in claim 1. Claims 2-8 depend from allowed claim 1, they are also allowed accordingly.
Applicant’s arguments with respect to claim(s)  1-8 filed on 05/13/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Park et al (Pat# 8,729,684) disclose  Method of manufacturing interposer chip used in multi-chip package, involves forming test pattern to electrically connect conductive pattern to other conductive pattern and cutting test pattern by supplying current .
Desai et al (Pat# 6,433,565) disclose Test fixture for flip chip ball grid array circuits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867